DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in reply to the Amendments/Response filed on 1/26/2022. Claims 1, 2, 5, 6, 8, 9 and 10 were amended. No further claims were added. Claims 1-11 are currently pending and have been examined. 

Response to Amendment
The examiner fully acknowledges the amendments to claims 2, 5, 6, 8, 9, and 10 to address the claim objections due to informalities are successful.  
 The examiner fully acknowledges the amendment to claim 1 filed on 1/26/2022. The applicant’s amendment to claim 1 is sufficient to overcome the prior reference cited and used in the 35 U.S.C. 103 rejection with Owen (US PG Pub. 20170209993) in view of Omada (US Patent No. 8259987) from the previous office action. 

Response to Arguments
Applicant’s arguments filed 1/26/2022, with respect to the 35 U.S.C. 103 rejection of claim 1 have been fully considered and are persuasive. 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):


The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
“brought into elastic contact with each other by an elastic force of the elastic element” (emphasis added) in claim1
“limited in position by the position limiting member” in claim 4
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
A review of the specification shows that the “elastic element” corresponds to a spring (see  Fig. 5, #81); and the “position limiting member” corresponds to a pin (see Fig. 5, #73).
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Allowable Subject Matter 
Claims 1-11 are allowed.
The following is an examiner’s statement of reasons for allowance: 
In regards to claim 1, Owen teaches
A bendable torque wrench, comprising: 
a shank (see annotated drawing),

    PNG
    media_image1.png
    375
    666
    media_image1.png
    Greyscale

 a driving head (head piece 52) provided at a front end of the shank; a first pivotal connection end (area surrounding pivot pin 60; see annotated drawing) and a second pivotal connection end (area surrounding pivot pin 72; see annotated drawing) both provided at a rear end of the shank, the first pivotal connection end and the second pivotal connection end are spaced apart (distanced along lever arm 70); 

    PNG
    media_image2.png
    408
    751
    media_image2.png
    Greyscale


	an abutting block (reaction plate 82) provided on one side of the tubular body (main body 48), the abutting block (reaction plate 82) has a front end (see at least elements 86, 84, and 88); 
an elastic element (spring 76) disposed in the tubular body (main body 48); and 
a detent member (cam plate 68) having a front end pivotally connected to the second pivotal connection end of the shank (see connection around pivot pin 72) such that the detent member (cam plate 68) is angularly displaceable about an axis defined by the second pivotal connection end (see connection around pivot pin 72 and Fig. 3d), the detent member (cam plate 68) having a rear end provided with a convexly curved contact surface (see “curved contact surface” annotated drawing of claim 1) (see “curved contact surface (see “curved contact surface” annotated drawing of claim 1)” annotated drawing below)

    PNG
    media_image3.png
    531
    769
    media_image3.png
    Greyscale

 in contact with the convexly curved abutting surface of the abutting block (reaction plate 82); the abutting block (reaction plate 82) and the detent member (cam plate 68) are brought into elastic contact with each other by an elastic force of the elastic element (spring 76); the detent 
Owen fails to disclose that “wherein the convexly curved contact surface is a curved surface extending in an opposite direction from a curved surface of the convexly curved abutting surface.”
 	While Omada (US Patent 8259987) was used to teach applying a convex surface to allow for quicker reaction to forces, it fails to provide the teaching of two, opposite facing, abutting convex surfaces in order to accomplish this feature. 
	Rokos (US Patent No. 6928955) teaches two opposing convex cam surfaces, however instead of working in order to accomplish a faster reaction to signal reaching a determined stress limit, it works as a breaking mechanism in order to slow reaction and decrease mechanical advantage (see figures 6i – 6iv).

    PNG
    media_image4.png
    592
    545
    media_image4.png
    Greyscale

Rokos has the two opposing abutting convex surfaces, however implementing the teaching of Rokos and applying it to Owen would not render obvious  the bendable torque wrench as recited in claim 1. 
Owen, with teachings from Omada or Rokos, fails to render obvious that “wherein the convexly curved contact surface is a curved surface extending in an opposite direction from a curved surface of the convexly curved abutting surface” in combination with all other limitations.
Claims 2-11 are dependent upon claim 1, and therein are considered allowable. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON KHALIL HAWKINS whose telephone number is (571)272-5446. The examiner can normally be reached M-F; 8-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando Aviles-Bosques can be reached on (571) 270-5531. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JASON KHALIL HAWKINS/Examiner, Art Unit 3723                                                                                                                                                                                                        
/ORLANDO E AVILES/Supervisory Patent Examiner, Art Unit 3723